Title: To Benjamin Franklin from Benjamin Kent, 19 January 1766
From: 
To: 


Dear Sir:
Boston Jany: 19th: a.d. 1766.
With a pleasing pride I often recollect, your former complaisance in calling me Brother Ben and agreable to the Old saying non Animam Mutant, qui trans mare Currunt. I still challenge the Honour of being your Friend: but I should be but a miserable private Friend, If I was not the Friend of all men: and it is from that, principle, as well an especial Love and Esteem I have of the Patriot that I [tell] you we have lately by An Indian discover’d a small wilderness Root which steeped in Madira Wine has not faild, on many tryals to carry off any fit of the Gout in a very few Hours time. This information I have from those persons of the very best credit, who have experienc’d it, and what is very wonderfull a couple of Glasses of this Wine will make the Part affected being well wrapped up to Sweat profusely while all other parts of the body are nowise affected. As to politick of which we are brim full and running over. I think it would be imprudent to give you my Thots on that Subject, and I can no more expect from you information of the political state of Afairs at home, than a passenger in a Storm at Sea, could expect the Captain shoul’d inform him of all the distresses of the Ship. Farewell Dear Sir I am,
Ben. Kent
 
Addressed: For, The Honble: / Benjamin Franklin / Esq; / In London / per Capt Scott
Endorsed: B Kent
